NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After final amendment, received on 23 April 2021, has been entered into record.  In this amendment, claims 35-37 have been amended, claims 21-34 and 38-40 have been canceled, and claims 41-55 have been added.
Claims 35-37 and 41-55 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 23 April 2021, with respect to claims 35-37 have been fully considered and are persuasive.  The rejection of 23 February 2021 has been withdrawn.

EXAMINER'S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Rohwer on 28 April 2021.

The application has been amended as follows: 
Cancel claims 36, 37, 45, 46, 51, and 52.

“a hardware storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the device directory server to:”
In claim 35, lines 6-9:
“receive an authorization request, from a first user account associated with a computing device, to use a content item on the computing device, wherein the content item is licensed for use by a second user account associated with the computing device and the authorization request is transmitted by the first user account associated with the computing device in response to accessing a content application installed on the computing device and using the content item within the content application;”
	In claim 44, lines 2-4:
“receiving an authorization request, from a first user account associated with a computing device, to use a content item on the computing device, wherein the content item is license for use by and the authorization request is transmitted by the first user account associated with the computing device in response to accessing a content application installed on the computing device and using the content item within the content application;”
In claim 50, lines 1-3:
“One or more hardware storage media having computer-executable instructions stored thereupon which, when executed by one or more processors, cause a system to perform operations comprising:”
In claim 50, lines 4-6:
and the authorization request is transmitted by the first user account associated with the computing device in response to accessing a content application installed on the computing device and using the content item within the content application;”
In claim 53, lines 1-4: 
“The one or more hardware storage media of claim 50, wherein the determination that the first user account is authorized to use the content item on the computing device is further based on the computing device being a shared computing device for the first user account and the second user account.”
In claim 54, lines 1-3:
“The one or more hardware storage media of claim 53, wherein the first user account is not authorized to use the content item or the other content items on other computing devices that are not shared with the second user account.”
In claim 55, lines 1-3: 
“The one or more hardware storage media of claim 50, wherein a second user is required to be signed into the second user account for the first user account to be authorized to use the content item on the computing device.”


Allowable Subject Matter
Claims 35, 41-44, 47-50, 53-55 allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eisher (US Patent 10,089,611 B1) discloses a system and method for sharing digital media.
Gayles et al. (US Patent 8,371,855 B1) disclose a system and method for sharing electronic books.
Hug (US 2006/0259436 A1) discloses a system and method for relicensing content.
Jouret et al. (US 2010/0125511 A1) discloses a system and method for sharing media content.
Kleinpeter et al. (US Patent 10,037,339 B1) discloses a system and method for synchronized organization directory with team member folders.
Morris (US 2008/0040283 A1) discloses a system and method for content protection.
Okamoto et al. (US 2004/0034786 A1) discloses a system and method for content usage management.
Pavan et al. (US 2009/0222926 A1) discloses a system and method for software license management that functions in a disconnected or intermittently connected mode.
Saylor et al. (US Patent 9,264,480 B1) discloses a system and method for file access.
Schulz (US 2015/0332225 A1) discloses a system and method for sharing media items.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431